ITEMID: 001-5480
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: KONIARSKA v. THE UNITED KINGDOM
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis;Nicolas Bratza;Paul Mahoney
TEXT: The applicant is a British citizen, born on 11 July 1978 and living in Derbyshire. She is represented before the Court by Mr A. Wilson, solicitor, of Messrs. Wilson and Kirwan, Derby.
A.
A chronology of the applicant, from her birth in 1978 until she reached her majority in 1996, submitted by the Government and not contested by the applicant, is attached to the present decision. In March 1995, the applicant was convicted of common assault, criminal damage and affray. On 17 May 1995, an interim hospital order was made under Section 38 of the Mental Health Act 1983, and the applicant was transferred to Rampton Hospital for assessment. Whilst at Rampton, Dr. Sarna, a consultant psychiatrist, took the view that the applicant suffered from a psychopathic disorder within the meaning of Section 1 of the Mental Health Act, but that that condition was not treatable. An assessment from the applicant's solicitors' own psychiatrist, Dr. Sashidaran, did not reveal criteria for psychopathic disorder. The applicant was discharged from Rampton to Glenthorne Centre on 30 August 1995.
On 23 November 1995 the Birmingham Family Proceedings (Magistrates) Court under Section 25 of the Children Act 1989, granted an application made by the Derbyshire County Council, that the applicant be kept in secure accommodation until 22 February 1996. An order under Section 25 may only be made in respect of a child who is being looked after by a local authority; the applicant had been subject to a full care order since 3 October 1994. The magistrates stated in their reasoning that if she was kept in any other accommodation the applicant was "likely to injure herself or other persons".
The secure accommodation order was due to expire on 23 February 1996. On 22 February 1996 two applications came before Mr Justice Stuart-White in the High Court. The applications were an application by the local authority for a further secure accommodation order to last up to the applicant's eighteenth birthday, and an application by the applicant for revocation of a care order. After considerable discussion about whether the court had jurisdiction to deal with both applications, the judge made a limited secure accommodation order for 24 hours so that the case could be dealt with the next day by the Sutton Coldfield Family Proceedings Court. Directions concerning the future conduct of the care proceedings were given.

On 23 February 1996 an application for a secure accommodation was made by the Derbyshire County Council with the support of the guardian ad litem before the Sutton Coldfield Family Proceedings (Magistrates) Court. Prior to the hearing a psychiatric hospital had refused to accept the applicant as a patient. Glenthorne Centre to which the applicant had first been admitted in August 1995 and where she was detained at the time of the application, provided a report for the Sutton Coldfield Family Proceedings Court. This report, dated 9 February 1996, stated under the heading "Future Recommendations":
"We are unable to recommend that [the applicant] remains at Glenthorne as we cannot provide a suitable environment for her. She is the oldest member of a mixed group. We have nothing further to offer in terms of treatment."
Under the heading "Education" the report states, in so far as relevant, as follows:
"[The applicant] does have access to a Studies programme. Since the granting of a further Secure Order in November 1995, [the applicant] attended Studies regularly until recently when following an altercation with another young person [she] was required to remain on her corridor when the other young person was on the unit. [The applicant] was able to attend Studies and to be out on the unit in the absence of the other young person who was at work all day but, for the most part, she has chosen not to attend studies."
The Glenthorne Centre Report also stated:
"It is acknowledged that [the applicant] has been subject to a great deal of uncertainty concerning her future, the possibility of her being sectioned under the Mental Health Act if Stockton Hall offer her a place and the likely renewal of a Secure Accommodation Order. It is accepted that these uncertainties have had a direct effect on her behaviour."
This passage of the report echoed the sentiments of the guardian ad litem, who in a report of 20 August 1995 (the identity of the guardian ad litem subsequently changed) stated that she was "appalled" by the lack of advance planning or preparation with regard to the future care of the applicant and that some forward planning and identification of a treatment programme was essential. This guardian ad litem proposed a phased plan whereby there would be a final placement in a non secure therapeutic setting prior to the applicant's eighteenth birthday.
The application on 23 February 1996 for a secure accommodation order was opposed by the applicant and her parents. The application was however successful and a further secure accommodation order was made which authorised the applicant's detention in secure accommodation for a period of five months until midnight 10 July 1996, the day before the applicant's eighteenth birthday. In their reasoning the magistrates stated as follows:
"(1) We find that there has been a long history of aggressive behaviour and self harm, which is only controlled whilst under close supervision within a secure environment.
(2) We find although there have been fewer incidents of self harm recently, we believe that there exists a danger of her injuring herself and others.
(3) We find it is clear that all avenues open to help [the applicant] have been closed for one reason or another, leaving the Local Authority with the only option, that being to rehabilitate [the applicant] into the community.
Great emphasis has been put on the fact that if an order is made there will be no time to prepare a rehabilitation place before [the applicant's] eighteenth birthday. This is not our concern ... our duty is to consider if the criteria to make the order under Section 25 [of the Children Act 1989] are made out. On the evidence we have read and heard we are satisfied that the criteria are made [out] and therefore we make an order to midnight on 10 July 1996."
The applicant appealed against the order of 23 February 1996. The appeal was allowed by the High Court on 18 March 1996. Mr Justice Kirkwood varied the order so that it expired at midnight on 5 May 1996. This new order was accepted by the applicant and her parents.
Four days previously, on 12 March 1996, the applicant had been given liberty to withdraw her application for a discharge of the care order as a care plan had been agreed.
On her release from secure accommodation the applicant went to live with her parents.
B. Relevant domestic law
Section 25 of the Children Act 1989, so far as relevant, provides as follows:
"(1) Subject to the following provision of this section, a child who is being looked after by a local authority may not be placed, and if placed, may not be kept, in accommodation provided for the purpose of restricting liberty ("secure accommodation") unless it appears-
(a) that-
(i) he has a history of absconding and is likely to abscond from any other description of accommodation; and
(ii) if he absconds, he is likely to suffer significant harm; or
(b) that if he is kept in any other description of accommodation he is likely to injure himself or other persons."
